—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 28, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion, in its Sandoval (People v Sandoval, 34 NY2d 371) ruling, in determining that if the defendant chose to testify the prosecution could ask him on cross-examination if he was convicted of criminal sale of a controlled substance in the third degree on *776December 11, 1989. Although that previous conviction was for the same crime for which the defendant was on trial, the Supreme Court struck an appropriate balance by limiting the number of convictions the defendant could be asked about, and precluding the prosecution from inquiring as to the underlying facts of the prior convictions (see, People v Walker, 83 NY2d 455).
The defendant’s contentions that he was denied a fair trial by the prosecutor’s improper comments during summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245) or without merit.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.